Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claims
Claims 1, 5-6, 9-10, 14, 16-32 and 34-45 are pending. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/11/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/11/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/11/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/11/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1, 5-6, 9-10, 14, 16-32 and 34-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a liner comprised of a polymer comprised of polyethylene, polypropylene, or another polyolefin plastic or any combination of same” (emphasis added) in Claim 1, lines 3-4 is vague and indefinite as it is unclear how the polymers can be “alternatives” when lines 16-17 specifies types of “polyethylene”.  It appears “polyethylene” must be required and not an alternative.
The phrase “said liner consisting of a single 2-dimensional flat layer for placement on a floor or ground surface where objects are placed upon said liner” (emphasis added) in Claim 1, lines 5-6 is vague and indefinite as it is unclear if the claimed liner is only referring to the structure in the flat orientation or does it also refer to non-flat orientations like when the liner is rolled or wrinkled or placed on bumpy ground.  It appears the only time the claimed liner can actually be flat is when it is under tension and thus an essentially useless structure.
The phrase “said liner comprising a material that protects objects that are placed on said liner from: microbes, fungus, mold, mildew, and moisture that are found on the surface that said liner is placed on” (emphasis added) in Claim 1, lines 9-11 is vague and indefinite as it is unclear if the “material” is optional or required as the material appears to require the presence of microbes, fungus, mold, mildew, and moisture.  Thus, if a surface, like a clean room does not have microbes, fungus, mold, mildew, and moisture then the “material” appears optional.
Claim 1 recites the limitation "the surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the ground surface".
The phrase "the surface" in Claim 1, line 10 is vague and indefinite as it is unclear whether it refers just to the “ground surface” or the floor or something else as a “floor” is previously mentioned.
The phrase “said liner comprising an antimicrobial and/or anti-fungal compound” (emphasis added) in Claim 1, line 13 is vague and indefinite as it is unclear if the material refers to a “single” compound or alternatively to “plural” compounds.  It appears the material can alternatively be an “antimicrobial compound” or an “anti-fungal compound” or both an “antimicrobial compound” and an “anti-fungal compound”, however, if it is both an “antimicrobial compound” and an “anti-fungal compound” then the language cannot be a singular “compound” but rather plural “compounds” which is different than what is stated in the claim.
The phrase “wherein width of an individual liner is approximately two inches to 60 feet” (emphasis added) in Claim 5, lines 1-2 is vague and indefinite as it is unclear how the liner can be “flat” per claim 1 with a width up to 60 feet.  It appears impossible for a very thin liner to be flat while having a width up to 60 feet unless it is under tension which would render the liner useless.
Claim 6 recites the limitation "an individual liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the liner".
The phrase “wherein said liner has a thickness of 0.05 millimeter to 10.0 millimeter thick” in Claim 9, lines 1-2 is vague and indefinite as it is unclear how the liner can be “flat” per claim 1 with a thickness of 0.05 millimeter.  It appears impossible for a very thin liner to be flat unless it is under tension which would render the liner useless.
The phrase “wherein said liner has a thickness of 0.05 millimeter to 10.0 millimeter thick” (emphasis added) in Claim 9, lines 1-2 is vague and indefinite as the language “thick” does not make sense.  Applicant is advised to consider deleting the word “thick”.
The phrase “a liner comprised of a polymer comprised of polyethylene, polypropylene, or another polyolefin plastic or any combination of same” (emphasis added) in Claim 10, lines 3-4 is vague and indefinite as it is unclear how the polymers can be “alternatives” when lines 14-15 specifies types of “polyethylene”.  It appears “polyethylene” must be required and not an alternative.
The phrase “said liner consisting of a single 2-dimensional flat layer for placement on a floor or ground surface where objects are placed upon said liner” (emphasis added) in Claim 10, lines 5-6 is vague and indefinite as it is unclear if the claimed liner is only referring to the structure in the flat orientation or does it also refer to non-flat orientations like when the liner is rolled or wrinkled or placed on bumpy ground.  It appears the only time the claimed liner can actually be flat is when it is under tension which essentially is a useless structure.
The phrase “said liner comprising a material that protects objects that are placed on said liner from: microbes, fungus, mold, mildew, and moisture that are found on the surface that said liner is placed on” (emphasis added) in Claim 10, lines 9-11 is vague and indefinite as it is unclear if the “material” is optional or required as the material appears to require the presence of microbes, fungus, mold, mildew, and moisture.  Thus, if a surface, like a clean room does not have microbes, fungus, mold, mildew, and moisture then the “material” appears optional.
The phrase “said liner comprising a material that protects objects that are placed on said liner from: microbes, fungus, mold, mildew, and moisture that are found on the surface that said liner is placed on” (emphasis added) in Claim 10, lines 9-11 is vague and indefinite as it is unclear if the “material” is optional or required as the material appears to require the presence of microbes, fungus, mold, mildew, and moisture.  Thus, if a surface, like a clean room does not have microbes, fungus, mold, mildew, and moisture then the “material” appears optional.
Claim 10 recites the limitation "the surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the ground surface".
Claim 10 recites the limitation “said liner is comprised of LLDPE …” (emphasis added) in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said polyethylene is comprised of LLDPE …”.
The phrase “wherein said liner is comprised of only LLDPE (linear low density polyethylene) and LDPE (low density polyethylene)” (emphasis added) in Claim 14, lines 1-2 is vague and indefinite as it is unclear how the liner can comprise only “LLDPE …” and also include “material” set forth in Claim 1, line 9+ .
The phrase “wherein said liner comprises a material without reprocessed resin to control slip factor or static electricity properties of said liner” in Claim 18, lines 1-2 is vague and indefinite as it is unclear whether the liner can include a “first material” without processed resin and a “second material” with a processed resin, thus, making a material either with or without a processed resin.
The phrase “wherein said liner is washable in a washing machine” in Claim 21 is vague and indefinite as it is unclear how the liner can be “flat” per Claim 1 and still be flat while washable in a washing machine as washing machines are not flat.
The phrase “wherein said liner is used for placement on said floor or on said ground surface of storage units, self-storage units, portable storage containers or moving containers, garages, cellars, basements, attics, truck beds, tractor trailer beds, flatbed trucks, recreational vehicles, SUV’s, camping grounds and trailer parks” in Claim 24 is vague and indefinite as it is unclear whether all of the listed surfaces are flat.  If the surfaces are not flat then the liner is not flat per the “flat” language in Claim 1.
The phrase “wherein said ground surface consists of grass, dirt and sand, or surfaces made from materials such as concrete, polyurethane, tile, wood, stone, straw or glass” in Claim 25 is vague and indefinite as it is unclear whether all of the listed surfaces are flat.  If the surfaces are not flat then the liner is not flat per the “flat” language per Claim 1.
The phrase “wherein said attachment mechanism, comprises an adhesive” in Claim 27 is vague and indefinite as it is unclear whether the “adhesive” can be deemed an attachment mechanism if it is not attachable to items like grass and dirt as Applicant describes in the Claims and Specification.
Claim 30 recites the limitation "said … agents" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "… agents".
Claim 31 recites the limitation "said resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "resins".
The phrase “wherein said liner conforms to said surface upon which it is placed” in Claim 34 is vague and indefinite as it is unclear how the liner can be “flat” per Claim 1 while conforming.
Claim 36 recites the limitation "its surface".  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider precisely stating “the top surface” or “the bottom surface” as earlier set forth.
The phrase “comprises color” in Claim 45 is vague and indefinite as it is unclear how color can be tangible as opposed to being an appearance.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant is advised to consider abandoning this Application as the claimed/disclosed invention is very broad and not likely patentable and enforceable over the prior art.  Furthermore, there are numerous drafting issues with the claims as discussed above that describe an invention that has a scope that is likely much different than Applicant intended and likely of minimal value for Applicant if ever patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 12, 2022